                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:18-CR-00064-RJC-DSC
 USA                                        )
                                            )
    v.                                      )              ORDER
                                            )
 ANTAVIUS TOBIAS WHITE                      )
                                            )


         THIS MATTER is before the Court upon motion of the defendant for

compassionate release to home confinement based on the COVID-19 pandemic

under 18 U.S.C. § 3582(c)(1)(A), the First Step Act of 2018, and the Coronavirus

Aid, Relief, and Economic Security (CARES) Act of 2020. (Doc. No. 32).

         Section 603(b) of the First Step Act amended § 3582(c)(1)(A), which

previously only allowed a court to reduce a term of imprisonment on motion of the

Director of the Bureau of Prisons (BOP). Now a court may entertain a motion filed

by a defendant: (1) after full exhaustion of all administrative rights to appeal a

failure of the BOP to bring a motion on the inmate’s behalf; or (2) after the lapse of

30 days from the receipt of such a request by the warden of the facility, whichever is

earlier. Here, the defendant cannot obtain relief from this Court when he has not

first sought it through the warden at his facility. Therefore, the Court is without

authority to consider the merits of his claim. United States v. Raia, 954 F.3d 594,

595 (3d Cir. 2020).




         Case 3:18-cr-00064-RJC-DSC Document 33 Filed 06/16/20 Page 1 of 2
       In response to the COVID-19 pandemic, the President signed CARES Act into

law on March 27, 2020. Pub. L. 116-136, 134 Stat 281, 516. Section 12003(b)(2) of

the Act gives the Director of the BOP authority to lengthen the maximum amount

of time a prisoner may be placed in home confinement under 18 U.S.C. § 3624(c)(2)

during the covered emergency period, if the Attorney General finds that emergency

conditions will materially affect the functioning of the BOP. On April 3, 2020, the

Attorney General issued a memorandum to the Director of the BOP making that

finding and directing the immediate processing of suitable candidates for home

confinement. However, nothing in the CARES Act gives the Court a role in

determining those candidates. See United States v. Caudle, 740 F. App’x 364, 365

(4th Cir. 2018) (district court lacks authority to govern designation of prisoners

under § 3624(c)(2)).

       IT IS, THEREFORE, ORDERED that the defendant’s motion for

compassionate release, (Doc. No. 52), is DISMISSED without prejudice.

       The Clerk is directed to certify copies of this Order to the defendant, the

Federal Defender, the United States Attorney, the United States Marshals Service,

and the United States Probation Office.

 Signed: June 16, 2020




                                           2



       Case 3:18-cr-00064-RJC-DSC Document 33 Filed 06/16/20 Page 2 of 2
